DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1 - 5, 7 – 9, 19, and 24 – 33 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 02/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species is withdrawn.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see page 9, third paragraph, filed 07/20/2021, with respect to claims 1 and 19 have been fully considered and are persuasive.  The rejection of claims 1 and 19 has been withdrawn. 

Allowable Subject Matter

Claims 1 – 5, 7 – 9, 19, and 24 – 33 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 07/20/2021)

With respect to claim 1 the prior art discloses A method for controlling a dual camera unit, wherein the dual camera unit comprises a first camera, a second camera, and a driving component, the second camera being movable relative to the first camera, the driving component being connected to the second camera and configured to drive the second camera to move, the method comprising: 
determining current ambient-light intensity.

However, the prior art does not teach or fairly suggest upon determining the current ambient-light intensity fails to reach a preset threshold, driving, through controlling the driving component to deform, the second camera to move thereby changing a distance between the first camera and the second camera to a first preset distance;  
controlling the first camera and the second camera to be in a first imaging mode corresponding to the first preset distance; 
controlling the first camera and the second camera to be exposed in the first imaging mode, and outputting a first image in the first imaging mode; 
upon determining the current ambient-light intensity reaches the preset threshold, detecting preview images captured by the first camera and the second camera; 
and upon detecting the preview images comprise face information, driving, through controlling the driving component to deform, the second camera to move thereby changing the distance between the first camera and the second camera to a second preset distance which is greater than the first distance.

With respect to claim 19 the prior art discloses A non-transitory computer readable storage medium, with a computer program stored therein, wherein the program is executed by a processor to implement a method for controlling a dual camera unit, the dual camera unit comprises a first camera, a second camera, and a driving component, the driving component is connected to the second camera and configured to drive the second camera to approach or move away from the first camera 
determining current ambient-light intensity.

However, the prior art does not teach or fairly suggest controlling a driving component to deform, thereby to drive a second camera to move and change a distance between a first camera and the second camera to a first preset distance, in response to determining that the current ambient-light intensity fails to reach a preset threshold; 
detecting preview images captured by the first camera and the second camera comprise face information, in response to determining that the current ambient-light intensity reaches the preset threshold; 
and controlling the driving component to deform, thereby to drive the second camera to move and change the distance between the first camera and the second camera to a second preset distance which is greater than the first distance, in response to detecting that the preview images comprise the face information.

With respect to claim 25 the prior art discloses A method for controlling a dual camera unit, wherein the dual camera unit comprises a first camera, a second camera and a driving component, the second camera is movable relative to the first camera, the driving component is connected to the second camera and is configured to drive the second camera to move, the method comprises: 
	determining whether current ambient-light intensity reaches a preset threshold.


detecting whether preview images captured by the first camera and the second camera comprise face information or not, when the current ambient-light intensity reaches the preset threshold; 
and controlling the driving component to deform, thereby to drive the second camera to move and change the distance between the first camera and the second camera to a second preset distance which is greater than the first distance, when detecting that the preview images comprise the face information.

Dependent claims 2 – 5, 7 – 9, 24, and 26 – 33 are allowable for at least the reason that they depend on allowable independent claims 1 and 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696